DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A Preliminary Amendment was filed on 12/16/2019 and 2/19/2020.  Accordingly, an Office Action on the merits of claims 1-20 is as follows:

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Considering claim 12, the phrase “The system of claim 12” in line 1 is rewritten as --The system of claim 11--.  This follows the specification [0054] and overcomes a 112(d) rejection for failing to further limit, because it would have been dependent upon itself.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a system for inflating a balloon, the system having a support structure housing the balloon, a fill device, at least one releasably coupled attachment device external to the balloon, at least one tension measurement device coupled to the at least one attachment device and a control module to receive tension information, fill information, calculate a buoyancy of the balloon and control modulation of the support structure based on the buoyancy and tension information to keep tension below a threshold.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method for inflating a balloon having the steps of receiving by one or more processors, during inflation of a lift gas into the balloon,  tension information from at least one tension measurement device coupled to the balloon and fill information from a fill device regarding the amount of lift gas supplied, calculating a buoyancy of the balloon by the processor, and controlling modulation of a support structure relative to the balloon based on the buoyancy and tension information to keep tension below a threshold.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a non-transitory computer readable medium having instructions thereon, when executed by a processor of a control module cause the control module to implement a method of filling a balloon for launch, the method comprising receiving, by one or more processors, during inflation of a lift gas into the balloon,  tension information from at least one tension measurement device coupled to the balloon and fill information from a fill device regarding the amount of lift gas supplied, calculating a buoyancy of the balloon by the processor, and controlling modulation of a support structure relative to the balloon based on the buoyancy and tension information to keep tension below a threshold.
The IDS submitted on 10/4/2019 contains a reference to U.S. Patent 10,232,955, which discloses a support structure including two side support members and a lateral support member connecting the two side support members, a fill device configured to introduce a lift gas into a balloon envelope within the support structure.  The ‘955 patent is not concerned with monitoring buoyancy and tension on attachment devices releasably coupled to an exterior surface of the balloon, but it is considered the closest art of record.  
Additionally, U.S. Patent 8,191,819 discloses sensors connected with a regulating and control device for providing information regarding temperature and pressure inside and outside of a balloon and forces on rope tethers attached to a balloon.  The ‘819 patent is not concerned with modulation of any kind of support structure in response to the buoyancy and tension of the attachment devices (rope tethers).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 2, 2022